DETAILED ACTION

This final office action is in response to applicant’s claim arguments/amendments filed December 28, 2021. Claims 1-20 are pending.
Response to Arguments
Independent claim 1 has been amended to incorporate new limitation. Applicant’s claim amendments necessitated new ground(s) of rejection. Hence, Applicant’s arguments with respect to rejection of claims 1-2 have been considered but are moot in view of the new ground(s) of rejection. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0115344 A1 to Tang et al. (“Tang”) in view of WO 2007/113115 A2 to Alexandre et al. (“Alexandre”).

Regarding claim 1, Tang disclosed an access control list (ACL) collection method, implemented by a first network device, wherein the ACL collection method comprises: 
obtaining first ACL information of the first network device (Para. 0012. Policy server 38 searches the application ACLs stored in access control database. See also Para. 0010);
generating a first packet, wherein the first packet comprises the first ACL information of the first network device (Para. 0012. Policy server 38 uses the private IP address to generate a network layer ACL entry that corresponds to the found application layer ACL. See also Para. 0010); and 
sending the first packet to another network device (Para. 0012. Policy server 38 sends (56) the generated retrieved application Layer ACLs to servers 36a and 36b, respectively. See also Para. 0010).
Tang did not teach generating a first link-state advertisement packet, wherein the LSA packet is an open shortest path first (OSPF) packet or an intermediate system to intermediate system (IS-IS), and wherein the first LSA packet comprises the first ACL information of the network device, sending the first LSA packet to another network device. However, the analogous art Alexandre from the same field of endeavor of using ACL taught generating a first link-state advertisement packet, wherein the LSA packet is an open shortest path first (OSPF) packet or an intermediate system to intermediate system (IS-IS), and wherein the first LSA packet comprises See PP. 3 – 7: Second network element, which is a router obtain ACL from affected network element, passes on the ACL to the further network element. Second network element divides the ACL into a plurality of ACLs and uses Link-State Advertisement (LSA) mechanism (i.e. generates LSA packet that comprises ACL information). When an ISP runs IGP (Interior Gateway Protocol), for example IS-IS (Intermediate system to intermediate system) or OSPF (Open shortest path first) inside its autonomous system, the application of the newly constructed ACL to the said ports is easily accomplished. IS-IS is used by network elements such as routers to determine the best way to forward datagrams or packets through a packet-based network in a routing process.).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of Tang by including the idea of generating a first link-state advertisement packet, wherein the LSA packet is an open shortest path first (OSPF) packet or an intermediate system to intermediate system (IS-IS), and wherein the first LSA packet comprises the first ACL information of the network device, sending the first LSA packet to another network device as taught by Alexandre for the advantage of pushing the ACL rules closer to the source of a DoS attack, in an automated fashion, so that DoS attacks can be quickly resolved and network resources optimised due to the traffic being dropped before it is routed throughout the network (Alexandre, page 10, 2nd paragraph).
Regarding claim 2, Tang-Alexandre further disclosed the ACL collection method of claim 1, further comprising receiving a second LSA packet from a second network device, wherein the second LSA packet comprises second ACL information of the second network device (Tang, Page 3, claim 2. Sending the determined access control list entry from a first computer on the network to a second computer on the network.  Alexandre, page 9, line 20 – page 10, line 4).

Allowable Subject Matter
Claims 3, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior arts on record taken alone or in combination taught the following claim features if they are incorporated into the base and any intervening claim as a whole.
Claim 3: receiving a third LSA packet, wherein the third LSA packet carries first ACL editing information; and editing the first ACL information of the first network device according to the first ACL editing information.
Claim 14. The ACL collection method of claim 1, further comprising flooding an Interior Gateway Protocol (IGP) area with the first packet, wherein the first packet announces the first ACL information of the first network device to the other network device in the IGP area.
Claim 15. The ACL collection method of claim 1, further comprising sending an extended first Border Gateway Protocol-Link State (BGP-LS) packet to a controller, wherein the extended first BGP-LS packet comprises the first ACL information. Claim 16 is also allowable based on dependency.
Claims 4-13 and 17-20 are allowed over prior arts.
Applicant’s arguments, see pp. 10-11 in remarks, filed December 28, 2021, with respect to independent claims 4 and 9 have been fully considered and are persuasive.  Dependent claims . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 104158809 A (Han et al.): The method involves enabling (101) intermediate system (IS)-IS (ISIS) protocol multiplexing device and storing access control list (ACL) rule to exchange the packet with CPU. The construction of packet with protocol information for sending to CPU is performed (102) by device when ISIS protocol multiplexing device is enabled. The matching of packet configured with protocol information with ACL rule is performed (103) when ISIS protocol multiplexing device is enabled, and then the packet is sent to CPU if packet configured with protocol information is matched. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shawnchoy Rahman/Primary Examiner, Art Unit 2438